            Case 3:19-cv-01985-AVC Document 6 Filed 12/21/19 Page 1 of 1

LAW OFFICE OF ALAN G. JOHNSON
Alan G. Johnson, Esq.
1510 De Kalb Avenue, Suite 1R                                               cell (917) 693-2089
Brooklyn, NY 11237                                             email: alan@alanjohnsonlaw.com

PO Box 451 Greenwich CT 06836-0561




  December 21, 2019

  Hon. Alfred V. Covello
  Abraham Ribicoff Federal Building
  United States Courthouse
  450 Main Street - Suite 125
  Hartford, Connecticut 06103

                                               RE:     Rizhao J&J Manufacturing v.
                                                       New England Outdoor & Recreational Products
                                                       3:19-cv-01985-AVC

  Dear Judge Covello,

          I represent the Petitioner in the above-captioned action seeking confirmation of an
  international arbitral award.

          Per your December 19, 2019 Electronic Order (reminding undersigned counsel about
  compliance with the courtesy copy requirements), hard copies of the Petition, Exhibits, and
  supporting memorandum were sent express mail to your chambers for delivery on Monday,
  December 23, 2019 by noon. Going forward, I will ensure any courtesy copies, where required, will
  be sent the next business day.

                                                       Sincerely,

                                                       LAW OFFICE OF ALN JOHNSON




                                                       Alan Johnson
